ong - the treasury inte amal revenue serwce tege eo examinations mail stop dal commerce st dallas texas pa date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax release number release date legend org - organization name xx - date address - address org address certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated june 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective october 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you are not operated for exempt purposes because you are not operating at all nor do you plan on resuming operating for an exempt_purpose contributions to your organization are no longer deductible under sec_170 after october 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending september 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service date date org address department of the treasury s dearborn street mc chi room chicago il taxpayer_identification_number form tax_year s ended person to contact id number conlacl numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however sec that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director of eo examinations enclosures publication publication report of examination letter rev catalog number 34809f ki ane 886a department of the treasury - internal_revenue_service name of taxpayer mt explanation of items schedule no or exhibit year period ended 20xx sept org legend org - organization name state - state co-1 co-2 co-3 - ceo - ceo xx - date address - address dir-1 dir-2 dir-3 - city - city dir companies whether or not this organization is operating exclusively for any charitable educational or scientific reason under sec_501 facts a organizational information articles of incorporation the org was incorporated under the nonprofit corporation act of the city on april 19xx the purpose of which was to raise funds for distribution to charitable organizations engaged in improving child safety and health engage directly in activities beneficial to child safety and health establish in the main office or elsewhere all departments and activities necessary to carry out of the purposes of the corporation and to engage in any and all lawful activities incidental to the foregoing purposes except as restricted herein the original incorporators of this organization were dir-1 dir-2 and dir-3 all attorneys in the law firm of co-1 out of state exemption exemption was granted to the organization in june of 19xx as an organization described in b a vi b operational information the organization’s form_990 for fiscal_year ending 20xx was examined for compliance with the laws governing organizations exempt under sec_501 per that examination the sources and uses of funds were analyzed to determine the activities of the organization sources of revenues form 886-acrev department of the treasury - internal_revenue_service page -1- bits 886a - name of taxpayer explanation of items deparment ob the preasury internal_revenue_service schedule no or exhibit year period ended 20nxx sept org for the examination year it was noted that the primary source of revenue was derived from gaming activities conducted at a facility located in city state see exhibit a the net result of the gaming activities resulted in a loss of about dollar_figure the state facility was being leased by ceo ceo as a partnership called co-2 this facility was also regularly used by many of the tax-exempt organizations created by or on behalf of ceo until it was shut down in 20xx the bingo license that was issued by the commonwealth of state department of charitable gaming allowed this organization to conduct gaming operations every tuesday and friday of the week on january 20xx the bingo license was withdrawn in a letter issued by dir-1' who identified himself as president of the organization per the letter the effective date of such withdrawal was effective as of february 20xx see exhibit b consequently all gaming activities ceased from that date forward the second largest source of gross_receipts was derived from amounts characterized as contributions from other c entities see exhibit a c the entities making the ‘contributions’ were all created and controlled by ceo in the years subsequent to the examination year other than the receipt of funds from one or more related c organizations created and controlled by ceo this exempt_organization has not carried on an active program of public solicitation or exempt_activities uses of funds for the examination year of the gross expenses were used in relationship to the gaming activities conducted in state see exhibit d the majority of the remaining expenditures were made for the legal services of dir-1 via co-1 and insurance payments to the co-3 dir-1 and dir-4 have both served as president director or other officer with respect to one or more of the tax-exempt organizations created and controlled by ceo see exhibit e org basic business operations were primarily conducted from the law offices of dir-1 or from the facility located at address city state x dir-i also performs legal services and serves on the board_of many other tax-exempt organizations dv created by ceo - the co-3 is an insurance_company owned in partnership by dir-4 who also has served as a officer to one or more of the tax-exempt organizations created by ceo dir-4 passed away in early part of 20xx are form 886-acre department of the ‘treasury - internal_revenue_service page -2- - ar 886a _ department ofthe protsury - enteral revenue service explanation of items ee name of taxpayer org schedule no or exhibit year period ended 20nnx sept law internal_revenue_code sec_501 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for religious charitable literary scientific and educational_purposes no part of the net_earnings of which inures to any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify for exemption an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the organizational or operational_test will disqualify an organization from exemption under sec_501 sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose argument the org was originally created to raise funds for distribution to charitable organizations engaged in improving child safety and health and to engage directly in activities beneficial to child safety and health as was stated in its articles of incorporation in fact the sole activity of this organization was the conduct of gaming activities the organization did not engage in any active solicitation of funds from the general_public to carry out any exempt_function during the exam year or any year thereafter the funds that were listed as being derived from public sources were actually received from other tax-exempt entities created and controlled by ceo historically these tax- exempt entities would transfer funds from one entity to the other in the same year or different years the obvious reasoning for the transferring of the funds is to forego classification as a private_foundation the second reasoning would be to give the public an illusion that the donor organizations are operating independently of one another irrespective of the intent to mislead this organization is not carrying on any activity that would substantiate the need for the continuation of tax-exempt status the expenses made by the organization in the examination year are also of dubious purpose the lion's share of any finances remaining after the gaming facet has been distributed to the law offices of dir-1 the individual listed as president of this form 886-acne department of the treasury - internal_revenue_service page -3- _ name of taxpayer org rw 886a department onthe preasuny - internal_revenue_service schedule no or explanation of items exhibit year period ended 20xn sept organization and who also serves as an officer director on many more tax-exempt entities created by ceo the second largest distribution has been to the co-3 which is owned in part by dir-4 who has also served on many boards of the related tax-exempt entities in effect the amounts received from the other tax-exempt organizations is then utilized to pay for services of individuals closely connected with this organization or with one or more of the other organizations related to this organization this has been the same pattern for subsequent years in accordance with sec_1_501_c_3_-1 of the income_tax regulations an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the organizational or operational_test will disqualify an organization from exemption under sec_501 this organization is not operated for exempt purposes because it is not operating at all if evidence clearly indicates that the organization never will resume operating for an exempt_purpose as required by c -1 c its exempt status should be revoked pursuant to proc 1984_1_cb_541 taxpayer ’s position taxpayer has not officially advocated a position but acknowledges that the organization is inactive and has no intention to conduct future activities additionally the taxpayer had considered a voluntary termination of exempt status but opted not to do so due to the liabiilty owed dir-1 via co-1 government’s position based upon the regulations and code we hold that your organization is not operated exclusively for any charitable educational or scientific purpose thereby defeating the retention of exemption therefore we have concluded that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code revocation of your exempt status will be effective as of october 20xx in accordance with this determination you are required to file federal_income_tax returns on form_1120 contributions to your organization are no longer deductible by donors under sec_170 of the code ork a form 886-a ev department of the treasury - internal_revenue_service ve page -4- form 886a department of the ‘treasury - inteenal revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx sept in accordance with the provisions of sec_6104 of the code a copy of this letter will be sent to the appropriate state officials on december 20xx the d c circuit ruled that the service will disclose our denials and revocations under sec_6110 effective august 20xx tax analysts v irs f d c cir 20xx form 886-a rev department of the treasury - internal_revenue_service page -5-
